DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/4529414 filed on 06/25/2020 is presented for examination. Claims 1-15 are pending.
Information Disclosure Statment
The Information Disclosure Statement dated 06/25/2019 is acknowledged and the cited references have been considered in this examination.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of co-pending application number 16/838,886 except minor wording and both 
Claim 1 of the instant application 16/452,414
Claim 1 of  co-pending application 16/838,886 
1. A method for operating a battery charger in a battery only mode when a battery is being used to provide power to a load, the method comprising: receiving a first indication of the battery only mode; causing, responsive to the first indication, a voltage from the battery to be provided to the load via a single switching transistor; receiving a second indication that the battery has discharged below a threshold level; and causing, responsive to the second indication, a regulated voltage to be provided to the load from the battery using at least a pair of switching transistors different than the single switching transistor.
1. A method for operating a battery charger in a battery only mode when a battery is being used to provide power to a load, the method comprising: receiving a first indication of the battery only mode; causing, responsive to the first indication, a voltage from the battery to be provided to the load via a pair of battery control transistors; receiving a second indication that the battery has discharged below a threshold level; and causing, responsive to the second indication, a regulated voltage to be provided to the load from the battery using a plurality of switching transistors coupled in a buck-boost configuration, different than the pair of battery control transistors, and at least a pair of bypass transistors. 



Claim 2-7 are dependent on rejected claim 1 above, hence rejected the same.




Claim 1 of the instant application 16/452,414
Claim 8 of  co-pending application 16/838,886 
8. A battery charger having a battery only mode when a battery is being used to provide power to a load, comprising: a normal mode module that is configured to cause a voltage from the battery to be provided to the load via a single switching transistor; and a reverse boost module that is configured to, in response to an indication that the battery has discharged below a threshold level, cause a regulated voltage to be provided to the load from the battery using at least a pair of switching transistors different than the single switching transistor.
8. A battery charger having a battery only mode when a battery is being used to provide power to a load, comprising: a normal mode module that is configured to cause a voltage from the battery to be provided to the load via a pair of battery control transistors; and a reverse boost module that is configured to, in response to an indication that the battery has discharged below a threshold level, cause a regulated voltage to be provided to the load from the battery using a plurality of switching transistors coupled in a buck-boost configuration, different than the pair of battery control transistors and at least a pair of bypass transistors. 



Claim 9-15 are dependent on rejected claim 8 above, hence rejected the same.





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859